Pursuant to Ind.Appellate Rule 65(D),
                                                                         Aug 30 2013, 5:27 am
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose
of establishing the defense of res
judicata, collateral estoppel, or the law
of the case.



ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

CHRIS P. FRAZIER                                 GREGORY F. ZOELLER
Marion County Public Defender Agency             Attorney General of Indiana
Indianapolis, Indiana

                                                 CYNTHIA L. PLOUGHE
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana

                               IN THE
                     COURT OF APPEALS OF INDIANA
IN RE: MATTER OF L.R.,                           )
                                                 )
        Appellant-Respondent,                    )
                                                 )
               vs.                               )       No. 49A05-1301-JV-25
                                                 )
STATE OF INDIANA,                                )
                                                 )
        Appellee-Petitioner.                     )


                      APPEAL FROM THE MARION SUPERIOR COURT
                             The Honorable Marilyn Moores, Judge
                            The Honorable Scott Stowers, Magistrate
                     Cause Nos. 49D09-1209-JD-2538, 49D09-1105-JD-1351


                                       August 30, 2013

                MEMORANDUM DECISION – NOT FOR PUBLICATION


BARNES, Judge
                                     Case Summary

       L.R. appeals his adjudication as a delinquent child for an act that, if committed by

an adult, would constitute Class D felony theft. We affirm.

                                          Issue

       L.R. raises one issue, which we restate as whether the evidence is sufficient to

sustain his adjudication.

                                          Facts

       On September 18, 2012, Kevin May saw thirteen-year-old L.R. riding a mini-bike

owned by May’s son. The mini-bike had been stored in May’s shed, and he had seen the

mini-bike two or three days before. A day or two earlier, May had noticed that his

fence’s gate was ajar. May followed L.R. and called 911. L.R. drove through a fenced-in

yard, and May lost sight of him. A police officer found L.R. riding the mini-bike in a

nearby school parking lot. L.R. was nervous, and the police officer thought L.R. was

behaving as if he was about to run. L.R. first claimed that he purchased the mini-bike for

$50. He later claimed to have purchased the mini-bike for $5. May was transported to

the school, where he identified the mini-bike as belonging to his son.

       The State alleged that L.R. committed an act that would be Class D felony theft if

committed by an adult. After a hearing, the juvenile court entered a true finding. L.R.

now appeals.

                                         Analysis

       L.R. argues that the evidence is insufficient to sustain his adjudication as a

delinquent child for an act that, if committed by an adult, would constitute Class D felony

                                             2
theft.   When the State seeks to have a juvenile adjudicated to be a delinquent for

committing an act that would be a crime if committed by an adult, the State must prove

every element of the crime beyond a reasonable doubt. J.S. v. State, 843 N.E.2d 1013,

1016 (Ind. Ct. App. 2006), trans. denied. Upon review of a juvenile adjudication, this

court will consider only the evidence and reasonable inferences supporting the judgment.

Id. We will neither reweigh the evidence nor judge witness credibility. Id. If there is

substantial evidence of probative value from which a reasonable trier of fact could

conclude that the defendant was guilty beyond a reasonable doubt, we will affirm the

adjudication. Id.

         “A person who knowingly or intentionally exerts unauthorized control over

property of another person, with intent to deprive the other person of any part of its value

or use, commits theft, a Class D felony.” Ind. Code § 35-43-4-2. Relying on Fortson v.

State, 919 N.E.2d 1136 (Ind. 2010), L.R. argues that the evidence is insufficient to show

that he intended to steal the mini-bike. In Fortson, our supreme court held:

               [T]he mere unexplained possession of recently stolen
               property standing alone does not automatically support a
               conviction for theft. Rather, such possession is to be
               considered along with the other evidence in a case, such as
               how recent or distant in time was the possession from the
               moment the item was stolen, and what are the circumstances
               of the possession (say, possessing right next door as opposed
               to many miles away). In essence, the fact of possession and
               all the surrounding evidence about the possession must be
               assessed to determine whether any rational juror could find
               the defendant guilty beyond a reasonable doubt. This
               formulation is also consonant with the rule concerning a
               charge of receiving stolen property, namely: “Knowledge that
               the property is stolen may be established by circumstantial
               evidence; however, knowledge of the stolen character of the

                                             3
                property may not be inferred solely from the unexplained
                possession of recently stolen property.” Barnett v. State, 834
N.E.2d 169, 172 (Ind. Ct. App. 2005) (citation omitted).

Fortson, 919 N.E.2d at 1143 (footnote omitted).         According to L.R., there was no

evidence that he had been present in May’s back yard or had taken the mini-bike from the

shed, and his conflicting statements regarding paying for the mini-bike are insufficient to

show his intent.

       The State presented evidence that the mini-bike had been stolen from May’s back

yard shed within the last day or two, L.R. was seen riding the mini-bike near May’s

residence, L.R. evaded May when May followed him, L.R. was nervous when

approached by the police, the officer thought L.R. was behaving as if he was going to

run, and L.R. claimed to have purchased the mini-bike but gave conflicting accounts of

the purchase price.       The State presented much more evidence than just L.R.’s

unexplained possession of the mini-bike. The trial court could have inferred from the

evidence that L.R. intended to exert unauthorized control over the mini-bike with intent

to deprive May of any part of its value or use. The evidence is sufficient to sustain the

adjudication.

                                         Conclusion

       The evidence is sufficient to sustain L.R.’s adjudication as a delinquent child for

an act that, if committed by an adult, would constitute Class D felony theft. We affirm.

       Affirmed.

CRONE, J., and PYLE, J., concur.



                                              4